Appeal from an order, entered in the Albany county clerk’s office on December 4, 1939, which appointed one Adrian P. Burke as referee, to hear, try and determine special franchise proceedings brought on by relator against the city of Poughkeepsie and the town of Lloyd, N. Y., for the years 1922, 1923 and 1924. This appeal was argued together with another appeal taken in the same proceedings by the relator from a final order, entered by the clerk of Albany county *1016on January 16, 1940, dismissing the proceedings upon the record taken before Maurice Bloch, referee, who died December 6, 1929. We have determined that such record was insufficient to sustain the order of dismissal. [See People ex rel. Central New England R B. Co. v. State Tax Comm., ante, p. 416.] It follows, therefore, that the appointment of another referee was proper. Order appealed from unanimously affirmed, with costs and disbursements. Present —■ Hill, P. J., Crapser, HefEeman, Schenek and Poster, JJ.